UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:MARCH 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (212) 696-0100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _X_ No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer  Non-accelerated filer  Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at May 6, 2011 Common Stock, $.01 par value ANNALY CAPITAL MANAGEMENT, INC. FORM 10-Q TABLE OF CONTENTS PART I PAGE Part I.FINANCIAL INFORMATION Item 1.Financial Statements: Consolidated Statements of Financial Condition at March 31, 2011 (Unaudited) and December 31, 2010 (Derived from the audited consolidated statement of financial condition at December 31, 2010) 1 Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the quarters ended March 31, 2011 and 2010 2 Consolidated Statements of Stockholders’ Equity (Unaudited) for the quarters ended March 31, 2011 and 2010 3 Consolidated Statements of Cash Flows (Unaudited) for the quarters ended March 31, 2011 and 2010 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 38 Part II.OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 5. Other Information 39 Item 6. Exhibits 40 SIGNATURES 41 PART I Part I Item 1.Financial Statements ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share and per share amounts) March 31, 2011 (Unaudited) December 31, 2010(1) ASSETS Cash and cash equivalents $ $ U.S. Treasury Securities, at fair value (including pledged assets of $1,040,443 and $660,823, respectively) Reverse repurchase agreements, at fair value Securities borrowed, at fair value Agency Mortgage-Backed Securities, at fair value (including pledged assets of $83,045,860 and $67,787,023, respectively) Agency debentures, at fair value (including pledged assets of $332,323 and $1,068,869, respectively) Corporate debt Investments with affiliates Receivable for Investment Securities sold Accrued interest and dividends receivable Receivable from Prime Broker Receivable for advisory and service fees Intangible for customer relationships, net Goodwill Interest rate swaps, at fair value Other derivative contracts, at fair value Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: U.S. Treasury Securities sold, not yet purchased, at fair value $ $ Repurchase agreements Securities loaned, at fair value Payable for Investments Securities purchased Payable for Investments purchased with affiliate - Convertible Senior Notes Accrued interest payable Dividends payable Interest rate swaps, at fair value Other derivative contracts, at fair value - Accounts payable and other liabilities Total liabilities 6.00% Series B Cumulative Convertible Preferred Stock: 4,600,000 shares authorized, 1,650,047 and 1,652,047 shares issued and outstanding, respectively 39,983 40,032 Stockholders’ Equity: 7.875% Series A Cumulative Redeemable Preferred Stock: 7,412,500 authorized, issued and outstanding Common stock, par value $.01 per share, 987,987,500 authorized, 804,350,532 and 631,594,205 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities, Series B Cumulative Convertible Preferred Stock and stockholders’ equity $ $ (1)Derived from the audited consolidated financial statements at December 31, 2010. See notes to consolidated financial statements. 1 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (dollars in thousands, except share and per share amounts) (Unaudited) For the Quarter Ended March 31, For the Quarter Ended March 31, Interest income Investment securities $ $ Securities loaned U.S. Treasury Securities - Total interest income Interest expense Repurchase agreements Interest rate swaps Convertible Senior Notes Securities borrowed U.S. Treasury Securities sold, not yet purchased - Total interest expense Net interest income Other income (loss): Investment advisory and service fees Gains on sales of Mortgage-Backed Securities and agency debentures Dividend income from available-for-sale equity securities Unrealized gains (losses) on interest rate swaps ) Net gains on trading securities - Income from underwriting - Total other income (loss) ) Expenses: Distribution fees - General and administrative expenses Total expenses Income before income taxes and income from equity method investment in affiliate Income taxes ) ) Income from equity method investment in affiliate Net income Dividends on preferred stock Net income available to common shareholders Net income available per share to common shareholders: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted Net income $ $ Other comprehensive loss: Unrealized (losses) gains on available-for-sale securities ) Unrealized gains on interest rate swaps Reclassification adjustment for net gains included in net income ) ) Other comprehensive loss ) ) Comprehensive income $ $ See notes to consolidated financial statements. 2 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (dollars in thousands, except per share data) (Unaudited) Preferred Stock Common Stock Par Value Additional Paid-In Capital Accumulated Other Comprehensive Income Accumulated Deficit Total BALANCE, DECEMBER31, 2009 $ ) $ Net income - Other comprehensive loss - - - ) - ) Exercise of stock options - 1 - - Stock option expense and long-term compensation expense - Conversion of Series B cumulative preferred stock - - 16 - - 16 Net proceeds from direct purchase and dividend reinvestment - 65 - - Preferred Series A dividends declared$0.4925 per share - ) ) Preferred Series B dividends declared $0.375 per share - ) ) Common dividends declared, $0.65 per share - ) ) BALANCE, MARCH 31, 2010 $ ) $ Preferred Stock Common Stock Par Value Additional Paid-In Capital Accumulated Other Comprehensive Income Accumulated Deficit Total BALANCE, DECEMBER 31, 2010 $ ) $ Net income - Other comprehensive loss - - - ) - ) Exercise of stock options - 2 - - Stock option expense and long-term compensation expense - Conversion of Series B cumulative preferred stock - - 48 - - 48 Net proceeds from direct purchase and dividend reinvestment - 1 - - Follow-on offering net proceeds - - - Preferred Series A dividends declared$0.4925 per share - ) ) Preferred Series B dividends declared $0.375 per share - ) ) Common dividends declared, $0.62 per share - ) ) BALANCE, MARCH 31, 2011 $ ) $ See notes to consolidated financial statements. 3 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) For the Quarter Ended March 31, 2011 For the Quarter Ended March 31, 2010 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of Mortgage Backed Securities premiums and discounts, net Amortization of intangibles Amortization on deferred expenses Gains on sales of Mortgage-Backed Securities and Agency debentures ) ) Stock option and long-term compensation expense Unrealized (gains) losses on interest rate swaps ) Net gains on trading securities ) - Gain on investment with affiliate, equity method ) ) Proceeds from repurchase agreements from Broker Dealer Payments on repurchase agreements from Broker Dealer ) ) Proceeds from reverse repo to Broker Dealer Payments on reverse repo to Broker Dealer ) ) Proceeds from securities borrowed Payments on securities borrowed ) ) Proceeds from securities loaned Payments on securities loaned ) ) Payments on U.S. Treasury Securities ) - Proceeds from U.S. Treasury Securities - Net payments on derivatives ) - Increase in other assets ) ) (Increase) decrease in accrued interest and dividend receivable ) (Increase) decrease in advisory and service fees receivable ) Decrease in interest payable ) ) Increase in accounts payable and other liabilities Net cash provided by operating activities Cash flows from investing activities: Payments on purchases of Mortgage-Backed Securities and agency debentures ) ) Proceeds from sales of Mortgage-Backed Securities and agency debentures Principal payments on Mortgage-Backed Securities Proceeds from Agency debentures called - Proceeds from other derivative securities - Principal payments on corporate debt - Payments on reverse repurchase agreements - ) Proceeds from reverse repurchase agreements - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from repurchase agreements Principal payments on repurchase agreements ) ) Issuance of Convertible Senior Notes - Proceeds from exercise of stock options Net proceeds from follow-on offerings - Proceeds from direct purchases and dividend reinvestments Dividends paid ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid, including interest rate swaps $ $ Taxes paid $ $ Noncash investing activities: Receivable for Investment securities sold $ $ Payable for Investments Securities purchased $ Payable for Investments purchased with affiliate $ - Net change in unrealized loss on available-for-sale securities and interest rate swaps, net of reclassification adjustment $ ) $ ) Noncash financing activities: Dividends declared, not yet paid $ $ Conversion of Series B cumulative preferred stock $
